Ww

Oo CO NS DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
x
BRENDAN NASBY, Case No. 3:07-cv-00304-LRH-WGC
Petitioner,
v. ORDER
E.K. MCDANIEL, et al.,
Respondents.

 

 

 

Respondents’ second unopposed Motion for Enlargement of Time (ECF No. 181) is
GRANTED. Respondents have until December 5, 2019, to file a second amended answer the
amended petition for writ of habeas corpus (ECF No. 176) in this case.

As previously ordered, Petitioner will have 30 days from service of the second amended
answer to file an amended reply. (ECF No. 173).

Given the age of this case, counsel for both parties are directed to prioritize the briefing in
this case over later-filed matters. Further extensions of time are not likely to be granted absent
compelling circumstances and a strong showing of good cause why the briefing could not be

completed within the extended time allowed despite the exercise of due diligence.

DATED this oA day of October 2019.

 

LARRY R. HICKS
UNITED STATES DISTRICT JUDGE

 
